Case 7:16-cv-01712-PMH-PED Document 139
                                    138 Filed 07/02/20
                                              07/01/20 Page 1 of 2



                     Application to file unredacted letter (Doc. 137) under seal granted.
                     The filing shall be made pursuant to my Rule 5(B), specifically, it
                     shall be filed via ECF with the redacted information highlighted.

                     SO ORDERED.

                     _______________________
                     Philip M. Halpern
                     United States District Judge

                     Dated: New York, New York
                            July 2, 2020
Case 7:16-cv-01712-PMH-PED Document 139
                                    138 Filed 07/02/20
                                              07/01/20 Page 2 of 2
